Exhibit 10.1

CLEARWATER PAPER CORPORATION

ANNUAL INCENTIVE PLAN

Effective January 1, 2014



--------------------------------------------------------------------------------

CLEARWATER PAPER CORPORATION

ANNUAL INCENTIVE PLAN

Effective January 1, 2014

1. ESTABLISHMENT AND PURPOSE

The Clearwater Paper Corporation Annual Incentive Plan (the “Plan”) is intended
to provide annual incentive bonus awards to designated eligible employees of the
Corporation. The Plan is intended to comply with, in the case of covered
employees, the exception for “qualified performance-based compensation” under
Section 162(m) of the Code, and with the requirements of Section 409A of the
Code, to the extent applicable, or one or more exemptions therefrom.

2. DEFINITIONS

(a) “Applicable Severance Plan” means the Clearwater Paper Change of Control
Plan, the Clearwater Paper Executive Severance Plan, the Clearwater Paper
Salaried Severance Plan or a separate, written employment agreement providing
severance benefits, whichever is applicable to the Participant at the time of
his or her termination of employment from the Corporation, including any
successor severance plan or agreement provided by Clearwater Paper or a
successor thereto following a Change of Control.

(b) “Award” means an award under the Plan.

(c) “Award Year” means a Year with respect to which Awards are made.

(d) “Board of Directors” means the Board of Directors of Clearwater Paper
Corporation.

(e) “CEO” means the Chief Executive Officer of Clearwater Paper Corporation.

(f) “Change of Control” means the effective date of any one of the following
events:

(i) Upon consummation of a merger or consolidation involving Clearwater Paper (a
“Business Combination”), in each case, unless, following such Business
Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of Clearwater Paper (the “Outstanding Common Stock”) and the then outstanding
voting securities of Clearwater Paper entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns
Clearwater Paper either directly or through one or more subsidiaries),

(B) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act))
(a “Person”) (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by Clearwater Paper or any of its Subsidiaries or such other
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock or common equity of
the corporation or other entity resulting from such Business Combination or the

 

A-1



--------------------------------------------------------------------------------

combined voting power of the then outstanding voting securities of such
corporation or other entity except to the extent that such ownership is based on
the beneficial ownership, directly or indirectly, of Outstanding Common Stock or
Outstanding Voting Securities immediately prior to the Business Combination, and

(C) at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such Business
Combination were members of the Board of Directors at the time of the execution
of the initial agreement, or of the action of the Board of Directors, providing
for such Business Combination; or

(ii) On the date that individuals who, as of 12:01 a.m. (Pacific) on the
Effective Date, constitute the Board of Directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual who becomes a member of the Board of
Directors on or subsequent to the day immediately following the Effective Date
whose election, or nomination for election by Clearwater Paper’s stockholders,
was approved by a vote of at least a majority of the members of the Board of
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this proviso, any such individual whose appointment to the Board of Directors
occurs as a result of an actual or threatened election contest with respect to
the election or removal of a member or members of the Board of Directors, an
actual or threatened solicitation of proxies or consents or any other actual or
threatened action by, or on behalf of, any Person other than the Incumbent
Board; or

(iii) Upon the acquisition on or after the Effective Date by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either

(A) the then Outstanding Common Stock, or

(B) the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Corporation,

(II) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or

(III) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 2(e)(i); or

(iv) Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of Clearwater Paper; or

(v) Upon the approval by the stockholders of Clearwater Paper of a complete
liquidation or dissolution of Clearwater Paper.

(g) “Clearwater Paper” means Clearwater Paper Corporation, a Delaware
corporation.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the committee which shall administer the Plan in
accordance with Section 3.

 

A-2



--------------------------------------------------------------------------------

(j) “Corporation” means Clearwater Paper Corporation and its Subsidiaries.

(k) “Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code and the regulations thereunder.

(l) “Disability” means a condition pursuant to which the Participant is—

(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Corporation.

(m) “Effective Date” means January 1, 2014.

(n) “Employee” means a full-time salaried employee (including any Executive
Officer) of the Corporation.

(o) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

(p) “Executive Officer” means any Employee of the Corporation designated as an
“executive officer” by the Board of Directors with respect to the applicable
Award Year.

(q) “Guidelines” means the Clearwater Paper Corporation Stock Ownership
Guidelines.

(r) “Management Deferred Compensation Plan” means the Clearwater Paper
Corporation Management Deferred Compensation Plan, and any successor plan.

(s) “Participant” means any Executive Officer and any other Employee actively
employed by the Corporation during an Award Year in a position designated as a
participating position in accordance with rules and regulations adopted by the
Committee.

(t) “Retirement” means (i) the Participant’s early or normal retirement and
commencement of benefit payments under the Clearwater Paper Salaried Retirement
Plan, or (ii) if the Participant does not have an accrued benefit under such
Retirement Plan, the Participant’s termination of service for the Corporation on
or after the earlier of his or her (A) attainment of age 65 or (B) attainment of
age 55 and completion of 10 years of service for the Corporation.

(u) “Subsidiary” means any corporation fifty percent (50%) or more of the voting
stock of which is owned by Clearwater Paper or by one or more of such
corporations.

(v) “Year” means the calendar year.

3. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Compensation Committee of the Board of
Directors, or such other committee as may be designated and appointed by the
Board of Directors which shall consist of at least three (3) members of the
Board of Directors. Notwithstanding the foregoing, with respect to Participants
who are Executive Officers or who are otherwise Covered Employees, except in the
case of a Change of Control as explained below, the Committee shall consist
solely of “outside directors” within the meaning of Section 162(m). No member of
the Committee shall be eligible to participate and receive Awards under the Plan
while serving as a member of the Committee.

In addition to the powers and duties otherwise set forth in the Plan, the
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the

 

A-3



--------------------------------------------------------------------------------

Plan, to adopt and periodically review such rules and regulations consistent
with the terms of the Plan as the Committee deems necessary or advisable in
order to properly carry out the provisions of the Plan, to receive and review an
annual report to be submitted by the CEO which shall describe and evaluate the
operation of the Plan, and to take any and all necessary action in connection
therewith. The Committee’s interpretation and construction of the Plan and its
determination of the amount of any Award thereunder shall be conclusive and
binding on all persons. In making such determinations, the Committee shall be
entitled to rely on information and reports provided by the CEO, the Senior Vice
President, Legal or the Senior Vice President, Human Resources of Clearwater
Paper (or in the event of a restructuring or vacancy in any such position, the
officer of Clearwater Paper to whom has been delegated the responsibilities of
such restructured or vacant position).

Within thirty (30) days after a Change of Control, the Committee shall appoint
an independent committee consisting of at least three (3) current (as of the
effective date of the Change of Control) or former Corporation officers and
directors, which shall thereafter administer all claims for benefits under the
Plan. Upon such appointment the Committee shall cease to have any responsibility
for claims administration under the Plan.

4. ELIGIBILITY AND PARTICIPATION

The CEO shall designate the Employees who will participate in the Plan for an
Award Year, in accordance with the Committee’s rules and regulations.

5. AWARDS

Awards shall be determined in accordance with Sections 6, 7 and 8 following the
close of the Award Year and, unless deferred in accordance with the Management
Deferred Compensation Plan, shall be paid no later than March 15 following the
close of the Award Year.

6. DETERMINING THE TARGET BONUS POOLS AND PERFORMANCE TARGETS

(a) Prior to or during the first 90 days of each Award Year, the Committee shall
approve, in accordance with this Section 6 and the Committee’s rules and
regulations,

  ¡  

the methodology for determining each Participant’s target bonus for the Award
Year;

  ¡  

the number of, and the methodology for determining, target bonus pools for the
Award Year;

  ¡  

the extent to which Participants shall participate in each target bonus pool;
and

  ¡  

the performance criteria and specific performance targets that will be used to
determine the percentage of each target bonus pool that will be funded.

(b) Qualifying Performance Criteria.    For the purpose of measuring performance
for an Award Year, the Committee shall provide for the use of one or more of the
following performance criteria (“Qualifying Performance Criteria”) for an Award
Year, either individually or in any combination, applied either to the
Corporation, Clearwater Paper, an organization unit or Subsidiary, either
individually or in any combination, and measured on an absolute basis or a
relative basis compared to a pre-established target, to previous years’ results
or to the performance of one or more comparable companies or a designated
comparison group or index, in each case as specified by the Committee:

  ¡  

Cash flow: operating cash flow, free cash flow, cash flow per share, net
operating cash flow, discounted cash flow in excess of cost of capital;

  ¡  

Earnings per share, including diluted earnings per share;

  ¡  

Earnings: EBI, EBIT, EBITD, EBITDA, or any combination of the foregoing;

  ¡  

Return: return on invested capital, return on stockholders’ equity, total
stockholder return, return on assets, return on net assets;

  ¡  

Sales: gross sales, net sales;

  ¡  

Income: gross income, net income, operating income, net operating income, income
from continuing operations, pre-tax income;

 

A-4



--------------------------------------------------------------------------------

  ¡  

Margin: gross margin, profit margin, operating margin, pre-tax operating margin
(including EBI, EBIT, EBITD or EBITDA margin);

  ¡  

Share: market share, market segment share, product share, customer share,
channel share;

  ¡  

Completion of acquisitions, divestitures, joint ventures and restructurings;

  ¡  

Working capital: in absolute terms, or as a percentage of sales or net sales;

  ¡  

Debt: in absolute terms (including total debt and total debt plus equity) or as
a ratio of debt to debt plus equity;

  ¡  

Value added: shareholder value added, market value added, economic value added;

  ¡  

Customer: customer satisfaction, customer loyalty, customer retention, customer
service levels;

  ¡  

Cost: cost structure, cost reduction, cost savings, cost of goods sold, cost of
goods sold adjusted for mix, cost of capital;

  ¡  

Operating goals: performance against strategic objectives, overall equipment
effectiveness, safety, employee satisfaction;

  ¡  

Share price performance; and

  ¡  

Economic profit.

After the end of the Award Year the Committee shall determine and certify the
extent to which the Qualifying Performance Criteria have been met. The Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude the effect of any of the following that occur
during a performance period:

  ¡  

Asset write-downs;

  ¡  

Litigation or claim judgments or settlements;

  ¡  

Changes in law, accounting principles or other such laws or provisions affecting
reported results;

  ¡  

Corporate reorganizations or restructurings;

  ¡  

Mergers, acquisitions, dispositions or spin-offs;

  ¡  

Discontinued operations;

  ¡  

Major maintenance;

  ¡  

“Mark-to-market” accounting adjustments for equity awards; and

  ¡  

Any extraordinary, nonrecurring items to be disclosed in the Corporation’s
financial statements (including footnotes) for the applicable year and/or in
management’s discussion and analysis of the financial condition and results of
operations appearing in the Corporation’s annual report to stockholders for the
applicable year.

(c) Individual Performance Criteria.    The Committee may provide in its rules
and regulations that all or a portion of the bonus payable to a Participant
under this Plan for an Award Year shall be conditioned on the Participant
achieving certain pre-established individual performance objectives for such
Award Year, in addition to the Corporation or applicable organization unit or
Subsidiary achieving pre-established performance targets. For the avoidance of
doubt, no bonus shall be payable to any such Participant under this Plan for an
Award Year if the Corporation or applicable organization unit or Subsidiary
fails to achieve the applicable threshold level of performance established by
the Committee for the Award Year, based on one or more of the qualifying
performance criteria listed in Section 6(b) above.

7. CERTIFICATION OF PERFORMANCE AND FUNDING OF BONUS POOLS

After the end of the Award Year and prior to the payment of any Award to any
Participant for the Award Year, the Committee shall certify in writing (a) the
actual level of performance achieved by the Corporation with respect to the
Qualifying Performance Criteria selected in accordance with Section 6, and
(b) based on those actual levels of performance and the funding percentages
previously approved by the Committee in accordance with Section 6, the
percentage of each target bonus pool that shall be funded.

 

A-5



--------------------------------------------------------------------------------

8. PAYMENT OF FUNDED BONUS POOLS TO PARTICIPANTS

The funded bonus pools shall be paid to Participants based on the Committee’s
rules and regulations, previously approved pursuant to Section 6, for
determining the extent to which Participants participate in the different bonus
pools.

(a) Each Participant’s Award, consisting of his or her eligible share of each of
the funded bonus pools, shall be subject to review by and approval of the CEO
(or by the Committee in the case of the CEO’s Award). Notwithstanding the
foregoing, the final determination to adjust an Award payable to any Executive
Officer or any other Covered Employee shall be made solely by the Committee. The
Committee in its discretion may reduce (but may not increase) the Award payable
to any Executive Officer or any other Covered Employee. Moreover, the Award of
any Executive Officer or any other Covered Employee shall not be increased based
on the Committee’s (or the CEO’s or another individual’s) exercise of discretion
to reduce the Awards payable to other Participants.

(b) In no event shall the Award granted to the CEO exceed $2.5 million, or the
Award granted to any other Participant exceed $1.5 million.

9. FORM AND TIME OF PAYMENT OF AWARDS

(a) All non-deferred Awards under the Plan shall be paid in cash to all
Participants other than those subject to the Guidelines. For a Participant
subject to the Guidelines, the Award shall be paid in a combination of fifty
percent (50%) cash and fifty percent (50%) common stock of Clearwater Paper if
the Participant has not reached his or her required ownership level under the
Guidelines or has not maintained one hundred percent (100%) of the applicable
guideline amount in subsequent years. The number of shares of common stock shall
be determined by dividing the dollar value of the portion of the Award allocated
as stock by the closing price of Clearwater Paper’s common stock on the date of
the Committee meeting at which the Award payments are approved. Award amounts
shall be prorated for the portion of the Award Year the Employee was an eligible
Participant in accordance with rules and regulations adopted by the Committee.
Subject to the Applicable Severance Plan, a Participant whose employment is
terminated before the end of an Award Year for any reason other than death,
Disability or Retirement shall not be entitled to receive an Award.
Notwithstanding any other provision of this Plan, in no event may the
achievement of performance goals for any Participant who is an Executive Officer
or who is otherwise a Covered Employee be waived except in the event of such
Participant’s death or Disability or pursuant to Section 14 below.

(b) Notwithstanding the foregoing, a Participant may be permitted to elect to
defer receipt of payment of all or a portion of an Award subject to, and in
accordance with, the terms of the Management Deferred Compensation Plan.

(c) Notwithstanding any other provision of the Plan, the Board of Directors or
the Committee may, in its sole discretion, determine limits on the amount and
alter the time and form of payment of Awards with respect to an Award Year.

10. NO ASSIGNMENT OF INTEREST

The interest of any person in the Plan or in payments to be received pursuant to
it shall not be subject to option or assignable either by voluntary or
involuntary assignment or by operation of law, and any act in violation of this
section shall be void.

11. EMPLOYMENT RIGHTS

The selection of an Employee as a Participant shall not confer any right on such
Employee to receive an Award under the Plan or to continue in the employ of the
Corporation or limit in any way the right of the Corporation to terminate such
Participant’s employment at any time.

 

A-6



--------------------------------------------------------------------------------

12. AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors or the Committee may amend, suspend or terminate the Plan
at any time; provided, however, that any amendment adopted or effective on or
after July 1 in any Award Year which would adversely affect the calculation of a
Participant’s Award or the Participant’s eligibility for an Award for such Award
Year shall be applied prospectively from the date the amendment was adopted or
effective, whichever is later; provided, further that if the Plan is terminated
effective on or after July 1 in any Award Year such termination shall not
adversely affect any Participant’s eligibility for a pro rata share of an Award
for the period of such Award Year before the date the termination was adopted or
effective, whichever is later, subject to all other applicable terms and
conditions of the Plan. The foregoing notwithstanding, no amendment adopted nor
termination of the Plan following the occurrence of a Change of Control shall be
effective if it (a) would reduce a Participant’s target bonus for the Award Year
in which the Change of Control occurs, (b) would reduce an Award earned and
payable to a Participant in respect of the Award Year that ended immediately
before the Award Year in which the Change of Control occurs, or (c) modify the
provisions of this sentence.

Notwithstanding the foregoing, the Senior Vice President, Legal or the Senior
Vice President, Human Resources of Clearwater Paper (or in the event of a
restructuring or vacancy in either such position, the officer of Clearwater
Paper to whom has been delegated the responsibilities of such restructured or
vacant position) shall have the power and authority to amend the Plan with
respect to any amendment that (i) does not materially increase the cost of the
Plan to the Corporation or (ii) is required to comply with new or changed legal
requirements applicable to the Plan, including, but not limited to, Section 409A
of the Code.

13. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.

14. CHANGE OF CONTROL

Notwithstanding any other provision of the Plan to the contrary, this Section 14
shall apply with respect to the determination of Awards and the payment of
Awards following a Change of Control.

(a) With respect to any Award earned but not yet paid in respect of the Award
Year that ended immediately before the Award Year in which a Change of Control
occurs, each Participant shall be paid his or her Award determined in accordance
with Sections 5 through 8 based on the performance results for the applicable
Award Year. Such Award shall be paid at the time prescribed in Sections 5 and
9(a) for the applicable Award Year.

(b) In the event that the employment of a Participant terminates following a
Change of Control and the Participant has met the conditions for receiving
severance payments under the Applicable Severance Plan, such Participant shall
be paid a prorated Award for the Award Year in which the Change of Control
occurs based on the Participant’s target bonus for such Award Year. The prorated
Award shall be calculated by multiplying the Participant’s target bonus for such
Award Year by a fraction, the numerator of which is the number of days the
Participant was employed by the Corporation during such Award Year and the
denominator of which is 365. Such prorated Award shall be paid at such time as
the Participant is paid cash severance benefits pursuant to the Applicable
Severance Plan.

 

A-7



--------------------------------------------------------------------------------

15. CLAWBACK

Notwithstanding any other provision of this Plan to the contrary, the Committee
reserves the right to cancel or adjust the amount of any Award if the financial
statements of the Corporation on which the calculation or determination of the
Award was based are subsequently restated due to error or misconduct and, in the
judgment of the Committee, the financial statements as so restated would have
resulted in a smaller or no Award if such information had been known at the time
the Award had originally been calculated or determined. In addition, in the
event of such a restatement, the Corporation reserves the right to require a
Participant to repay to the Corporation the amount by which the Award as
originally calculated or determined exceeds the Award as adjusted pursuant to
the preceding sentence.

 

A-8